Citation Nr: 0534449	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  04-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a left knee disability.  This case was 
previously before the Board in June 2005, at which time it 
was remanded for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
a left knee disability.  The service medical records reveal 
that very slight joint narrowing on the medial aspect of the 
knee joint was noted on an X-ray study of the left knee in 
July 1972.  When he was seen in the orthopedic clinic in 
February 1973, the veteran related that he had sustained a 
direct trauma to the left knee about 18 months earlier while 
playing football.  He reported that he had retropatellar 
popping and pain.  The veteran underwent arthroscopic surgery 
on the left knee in 2000, and the diagnosis was septic 
arthritis.  

The veteran reported that he was treated at the VA Medical 
Center in Augusta, Georgia, beginning either in 1985 or 1990.  
The only VA outpatient treatment records of record are from 
2003, and it is not clear whether the RO requested the 
earlier records.  

The Board notes that a VA examination has not been conducted 
following the veteran's discharge from service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left knee 
disability both prior to service and 
following his discharge from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his left knee 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion whether the veteran 
had a left knee disability prior to 
service.  If he or she believes the 
veteran did have a left knee disability 
upon entry into service, he or she should 
state whether the disability clearly and 
unmistakably preexisted service and, if 
so, whether there is clear and 
unmistakable evidence that it was not 
aggravated by service.  If the examiner 
determines that a left knee disability 
was not present prior to service, he or 
she should furnish an opinion concerning 
whether it is at least as likely as not 
that the veteran's current left knee 
disability is related to service.  The 
rationale for any opinion expressed must 
be set forth.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

